MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Sep 18 2020, 8:40 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Charles Edward Sweeney, Jr.                              Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana

                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles Edward Sweeney, Jr.,                             September 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-887
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Maria D. Granger,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause No.
                                                         10C01-9403-CF-51



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-887 | September 18, 2020               Page 1 of 4
                                      Statement of the Case
[1]   Charles Sweeney, Jr. appeals the trial court’s denial of his motion for credit

      time. We affirm.


                                                     Issue
[2]   Sweeney presents one issue which we restate as: whether the trial court erred

      by denying Sweeney’s motion to apply to his state court sentence the time he

      served on his federal court sentence prior to its vacation.


                               Facts and Procedural History
[3]   There are two sentences involved here—the state court sentence from which

      Sweeney now appeals and a federal court sentence. In 1992, Sweeney was

      sentenced in federal court to 210 months in prison for using a pipe bomb to

      attempt to damage a police vehicle. See Appellant’s App. Vol. II, p. 15

      (Judgment in 92-4-CR-01).


[4]   In the state court case underlying this appeal, Sweeney was charged in March

      1994 with the 1991 murder of Danny Guthrie. In November 1995, a jury found

      Sweeney guilty of Guthrie’s murder, and the court sentenced Sweeney to sixty

      years, to be served consecutive to his federal court sentence. See Sweeney v.

      State, 704 N.E.2d 86 (Ind. 1998).


[5]   On September 11, 2019, Sweeney’s federal conviction was vacated. See

      Appellant’s App. Vol. II, p. 5 (Judgment 4:18-cv-00210-SEB-DML). The



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-887 | September 18, 2020   Page 2 of 4
      United States subsequently dismissed the underlying indictment on January 16,

      2020. See id. at 4 (Order 4:92-cr-0004-SEB-VTW).


[6]   On January 31, 2020, Sweeney filed a pro se motion for credit time in the state

      court cause, seeking credit time against his murder sentence for the time he

      served on his federal sentence prior to it being vacated. The trial court denied

      Sweeney’s motion, and he appeals that denial.


                                   Discussion and Decision
[7]   A motion styled as a motion for credit time is taken as a motion to correct an

      erroneous sentence under Indiana Code section 35-38-1-15 (1983). Murfitt v.

      State, 812 N.E.2d 809, 810 (Ind. Ct. App. 2004). The grant or denial of such a

      motion by the trial court is reviewed for abuse of discretion. Molden v. State, 750

      N.E.2d 448, 449 (Ind. Ct. App. 2001).


[8]   The statutory motion to correct an erroneous sentence is available only to

      correct sentencing errors that are plain on the face of the judgment of

      conviction. Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). Sentencing

      claims that are not facially apparent but instead require consideration of the

      proceedings before, during, or after trial may not be presented by way of a

      motion to correct erroneous sentence. Id. Rather, these claims may be raised

      only on direct appeal and, where appropriate, by post-conviction proceedings.

      Id.


[9]   Resolution of Sweeney’s credit time argument necessarily requires

      consideration of factors outside the face of the judgment. As the State notes, to
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-887 | September 18, 2020   Page 3 of 4
       address Sweeney’s argument it would be necessary to consider the orders of the

       federal court vacating his conviction and dismissing his indictment as well as

       information concerning his federal sentence. Thus, this argument is not

       properly presented by way of a motion to correct erroneous sentence (or a

       motion for credit time). Accordingly, we cannot say the trial court abused its

       discretion by denying Sweeney’s motion for credit time.


[10]   Sweeney has already taken a direct appeal of his murder conviction, see Sweeney,

       704 N.E.2d 86, and he has previously sought post-conviction relief, the denial

       of which was affirmed by this Court. See Sweeney v. State, 886 N.E.2d 1 (Ind.

       Ct. App. 2008), trans. denied. Thus, his remaining option to raise his credit time

       argument is by filing a proper successive petition for post-conviction relief
                                                                1
       pursuant to Post-Conviction Rule 1 (12).


                                                    Conclusion
[11]   For the foregoing reasons, we conclude the trial court did not abuse its

       discretion by denying Sweeney’s motion for credit time.


[12]   Affirmed.


       Najam, J., and Robb, J., concur.




       1
        The State notes in its brief that Sweeney has already filed twenty-seven requests for successive petitions for
       post-conviction relief. See Appellee’s Br. p. 10.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-887 | September 18, 2020                    Page 4 of 4